Mr. Justice Stone delivered the opinion of the court: The appellant filed his bill for injunction in the circuit court of Winnebago county asking that the Department of Public Works and Buildings be enjoined from entering into a certain contract for the construction of a hard road in said county, for the reason that the contract and bids thereunder were not according to law; that by the act providing for hard roads and the act in relation to the uses of patented articles for constructing and maintaining roads and streets, it is required that the road shall be constructed in accordance with plans, specifications, estimates of costs and contracts of the Department of Public Works and Buildings, and that in case it is desired that patented articles be specified, the specifications therefor shall be so drawn as to provide for an alternative method or methods of construction, so that competition may be had between the different types of material answering the same general purpose. The bill avers that on July 13, 1920, the Department of Public Works and Buildings called for bids on a section of the State-wide system of roads located in Winnebago county, and that by notices to contractors bids were invited on specifications for (1) Portland cement concrete, (2) monolithic brick, and (3) bituminous concrete; that in addition to the offer for bids, section 427 of the specifications provided that whenever a bidder wishes to submit a proposal for any type of bituminous concrete wearing course, patented or otherwise, other than covered by the specifications, the bid shall be submitted upon the standard proposal form furnished by the Department of Public Works and Buildings, with the name of the pavement and price per square yard, including both the pavement surface and the concrete base course or other base course as specified in the plans, said section providing: “Such a bid must be accompanied by detailed specifications for such wearing course.” The bill further alleges that pursuant to said notice bids were received, and that, among others, the Granite Bituminous Paving Company of St. Louis submitted bids upon plans and specifications made up and filed by the said paving company and not by the Department of Public Works and Buildings; that the bid has been accepted and is about to be executed by said department contrary to the statutes, and appellant prays that an injunction issue restraining the Department of Public Works and Buildings, and the officers thereof, from entering into the contract with the Granite Bituminous Paving Company in compliance with said bid. Appellees filed a general and special demurrer to the bill, which was by the circuit court sustained, and the appellant electing to abide his bill, the same was dismissed for want of equity. The bill is for an injunction, and the question involved here is the construction of a contract by the Department of Public Works and Buildings and the law governing such 'contract. There is nothing in the case involving a franchise or freehold or the validity of a statute, or any other constitutional question. Under section 8 of the Appellate Court act the appeal should have been taken to the Appellate Cotirt. This court is without jurisdiction to hear the cause, and it is-therefore transferred to the Appellate Court for the Second District. Cause transferred.